Case 20-43597         Doc 898       Filed 09/15/20 Entered 09/15/20 16:45:59                   Main Document
                                               Pg 1 of 50


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

                                                     §       Chapter 11
 In re:                                              §
                                                     §       Case No. 20-43597-399
 BRIGGS & STRATTON                                   §
 CORPORATION, et al.,                                §       (Jointly Administered)
                                                     §
                  Debtors.                           §       Related Docket Nos 53, 505, 628, 878

     ORDER (I) AUTHORIZING THE SALE OF THE ASSETS AND EQUITY
       INTERESTS TO THE PURCHASER FREE AND CLEAR OF LIENS,
      CLAIMS, INTERESTS, AND ENCUMBRANCES; (II) AUTHORIZING
      THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
 CONTRACTS AND UNEXPIRED LEASES; AND (III) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Sale Order”), pursuant to sections 105,

 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004,

 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

 Court for the Eastern District of Missouri the “Local Rules”) (i) authorizing and approving the

 sale (the “Sale Transaction”) of substantially all of the Debtors’ assets (the “Assets”) and the

 equity interests held in the Debtors’ non-Debtor subsidiaries and certain joint ventures equity

 interests held by the Debtors (collectively, the “Equity Interests”), free and clear of all liens,

 claims, interests, and encumbrances, except for certain permitted encumbrances as determined by

 the Debtors and the purchaser of the Assets and Equity Interests, with liens, if any, to attach to the

 proceeds of the applicable Sale Transaction; (ii) authorizing and approving the assumption and




 1
          Capitalized terms used but not defined herein shall have the meanings given to them in the Motion or the
          Stalking Horse Agreement (as defined below), as applicable.
Case 20-43597      Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59            Main Document
                                          Pg 2 of 50


 assignment of certain executory contracts and unexpired leases (collectively, the “Purchased

 Contracts”); and (iii) granting related relief, all as more fully set forth in the Motion; and upon

 consideration of (a) the Snellenbarger Declaration; (b) the Ficks Declaration; (c) the Declaration

 of Jeffrey Ficks in Support of Motion of Debtors (1) for Entry of an Order (I) Approving (A)

 Bidding Procedures, (B) Designation of Stalking Horse Bidder and Stalking Horse Bid

 Protections, (C) Scheduling Auction and Sale Hearing, (D) Form and Manner of Notice of Sale

 Auction, and Hearing, and (E) Assumption and Assignment Procedures and (II) Granting Related

 Relief and (2) for Interim and Final Orders (I) Authorizing Debtors to Obtain Postpetition

 Financing, (II) Authorizing Debtors to Use Cash Collateral, (III) Granting Liens and

 Superpriority Claims, (IV) Granting Adequate Protection to Prepetition Secured Parties, (V)

 Modifying Automatic Stay, (VI) Scheduling Final Hearing and (VII) Granting Related Relief

 [Docket No. 460] (the “Second Ficks Declaration”); (d) the Supplemental Declaration of William

 G. Peluchiwski in Support of Motion of Debtors for Entry of an Order (I) Approving (A) Bidding

 Procedures, (B) Designation of Stalking Horse Bidder and Stalking Horse Bid Protections, (C)

 Scheduling Auction and Sale Hearing, (D) Form and Manner of Notice of Sale Auction, and

 Hearing, and (E) Assumption and Assignment Procedures and (II) Granting Related Relief

 [Docket No. 459] (the “Peluchiwski Bidding Declaration”); and (e) the Second Supplemental

 Declaration of William G. Peluchiwski in Support of Motion of Debtors for Entry of an Order

 Authorizing (A) Sale of Debtors’ Assets and Equity Interests Free and Clear of Liens, Claims,

 Interests, and Encumbrances and (B) Assumption and Assignment of Executory Contracts and

 Unexpired Leases; and Granting Related Relief [Docket No. 876] (the “Supplemental

 Peluchiwski Declaration”) (collectively, the “Declarations”); and this Court having entered the

 Order (I) Approving (A) Bidding Procedures, (B) Designation of Stalking Horse Bidder and

                                                 2
Case 20-43597      Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59            Main Document
                                           Pg 3 of 50


 Stalking Horse Bid Protections, (C) Scheduling Auction and Sale Hearing, (D) Form and Manner

 of Notice of Sale, Auction, and Sale Hearing, and (E) Assumption and Assignment Procedures and

 Form and Manner of Notice of Assumption and Assignment and (II) Granting Related Relief

 [Docket No. 505] (the “Bidding Procedures Order”), authorizing and approving, among other

 things, (i) the competitive bidding procedures by which the Debtors were to solicit and select the

 highest or otherwise best offer for the sale of the Assets and Equity Interests (the “Bidding

 Procedures”); (ii) Debtors’ designation of Bucephalus Buyer, LLC (the “Purchaser”) as the

 stalking horse bidder and certain Bid Protections (as defined in the Motion, the “Bid Protections”)

 granted to the Purchaser pursuant to that certain Stock and Asset Purchase Agreement, effective as

 of July 19, 2020, by and among the Debtors, as Sellers, and the Purchaser, as Buyer (together with

 the schedules and exhibits thereto, and as it may be amended, modified, or supplemented from

 time to time in accordance with the terms thereof, the “Stalking Horse Agreement”), a copy of

 which is attached hereto as Exhibit A; (iii) the procedures for the assumption and assignment of

 Purchased Contracts to the Purchaser; (iv) the form and manner of notice of all procedures,

 protections, schedules, and agreements described in the Motion, including the Sale Notice, the

 Assumption and Assignment Notice, and the Assumption and Assignment Procedures; and (v) the

 scheduling of an auction for the sale of Assets and Equity Interests, the Sale Hearing (as defined

 below), and certain other dates relating to the Sale Transaction, all as more fully set forth in the

 Motion; and the Debtors having determined that the Purchaser has submitted the highest or

 otherwise best bid for the Acquired Assets and Acquired Equity (each, as defined in the Stalking

 Horse Agreement, and, collectively, the “Purchased Assets”) in each case subject to the Assumed

 Liabilities (as defined in the Stalking Horse Agreement) and determined that the Purchaser is the

 Successful Bidder under the sale process authorized by the Bidding Procedures Order; and the

                                                  3
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 4 of 50


 Court having conducted a hearing on the Motion on August 18, 2020 (the “Bidding Procedures

 Hearing”); and the Court having conducted a further hearing on the Motion on September 15,

 2020 (the “Sale Hearing”), at which time all interested parties were offered an opportunity to be

 heard with respect to the Motion; and the Court having reviewed and considered the Motion, the

 Declarations, the Stalking Horse Agreement, and any and all objections to the Sale Transaction

 and the Stalking Horse Agreement filed in accordance with the Bidding Procedures Order; and the

 Court having heard statements of counsel and the evidence presented in support of the relief

 requested in the Motion at the Sale Hearing; and it appearing that due notice of the Motion, the

 Stalking Horse Agreement, and the Bidding Procedures Order has been provided; and it appearing

 that the relief requested in the Motion is in the best interests of the Debtors, their estates, their

 stakeholders, and all other parties in interest; and it appearing that the legal and factual bases set

 forth in the Motion and at the Sale Hearing establish just cause for the relief granted herein; and

 this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this

 Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this

 Court may enter a final order consistent with Article III of the United States Constitution; and this

 Court having found that venue of this proceeding in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and upon all of the proceedings had before this Court; and after due deliberation

 and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        A.      This Court has jurisdiction over this matter and over the property of the Debtors’

 estates, including the Purchased Assets to be sold, transferred, or conveyed pursuant to the Stalking

 Horse Agreement, pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to

 28 U.S.C. § 157(b)(2). The predicates for relief granted herein are sections 105, 363, and 365 of




                                                   4
Case 20-43597            Doc 898        Filed 09/15/20 Entered 09/15/20 16:45:59         Main Document
                                                   Pg 5 of 50


 the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006, and Local Rule 9013-1. Venue in

 this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

            B.       The legal and factual bases set forth in the Motion and at the Sale Hearing establish

 just cause for the relief granted herein. Entry of this Sale Order is in the best interests of the

 Debtors and their respective estates, creditors, and all other parties in interest.

            C.       The notice of the Motion, the Bidding Procedures, the Bid Deadline (as defined in

 the Bidding Procedures Order), the selection of the Purchaser, the Sale Hearing, the Cure Costs

 (as defined in the Stalking Horse Agreement), and the Sale Order was adequate and sufficient

 under the circumstances of these chapter 11 cases, and such notice complied with all applicable

 requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Accordingly,

 no further notice of the Motion, the Bidding Procedures, the Bid Deadline the selection of the

 Purchaser, the Sale Hearing, the Cure Costs, or this Sale Order is necessary or required.

            D.       The Debtors filed the Notice of Sale, Bidding, Procedures, Auction, and Sale

 Hearing [Docket No. 527] (the “Sale Notice”) on August 20, 2020 and served the Sale Notice on

 the proper notice parties on August 21, 2020.2 On August 25, 2020, the Sale Notice was published

 in The Wall Street Journal, National Edition (the “Publication Notice”).3 The Debtors filed the

 Notice of Cancellation of Auction and Designation of the Stalking Horse Bid as the Successful Bid

 [Docket No. 679] (the “Cancellation of Auction”) on August 31, 2020 and served the

 Cancellation of Auction on the proper notice parties on August 31, 2020.4




 2
     See Certificate of Service [Docket No. 572].
 3
     See Certificate of Publication [Docket No. 699].
 4
     See Certificate of Service [Docket No. 689].

                                                        5
Case 20-43597      Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59          Main Document
                                          Pg 6 of 50


        E.     The Debtors filed the Notice of Cure Costs and Proposed Assumption and

 Assignment of Executory Contracts and Unexpired Leases in Connection with Sale on August

 19, 2020 [Docket Nos. 513-516] and August 21, 2020 [Docket No. 537] (together, the “Initial

 Assumption and Assignment Notice”) and served the Initial Assumption and Assignment Notice

 on the non-Debtor contract counterparties to the Purchased Contracts (the “Counterparties”) on

 August 21, 2020. The Debtors thereafter filed the Amended Notice of Cure Costs and Proposed

 Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection with

 Sale Notice on September 14, 2020 [Docket No. 879] (the “Amended Assumption and

 Assignment Notice” and, collectively with the Initial Assumption and Assignment Notice and any

 subsequently filed notice amending the Amended Assumption and Assignment Notice pursuant to

 Paragraph 22 herein (any such amended notice, the “Further Amended Assumption and

 Assignment Notice”), the “Assumption and Assignment Notice”), which amended the Initial

 Assumption and Assignment Notice, and served the Amended Assumption and Assignment on the

 affected Counterparties, as provided in the Bidding Procedures Order.

        F.     The service of the Initial Assumption and Assignment Notice and the Amended

 Assumption and Assignment Notice was timely, good, sufficient, and appropriate under the

 circumstances and no further notice need be given with respect to the Cure Costs for the

 assumption and assignment of the Purchased Contracts. All non-Debtor parties to the Purchased

 Contracts have had a reasonable opportunity to object to the Cure Costs listed on the Assumption

 and Assignment Notice, to the Purchaser’s adequate assurance of future performance, and to the

 assumption and assignment of the Purchased Contracts to Purchaser. No defaults exist in the

 Debtors’ performance under the Purchased Contracts as of the date of this Sale Order other than




                                                6
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 7 of 50


 the failure to pay the Cure Costs, as may be required, or such defaults that are not required to be

 cured.

          G.     The Debtors have demonstrated a compelling and sound business justification for

 the Court to grant the relief requested in the Motion, including, without limitation, to (i) authorize

 the sale of the Purchased Assets to the Purchaser free and clear of all Liens (as defined in the

 Stalking Horse Agreement) other than Permitted Liens (as defined in the Stalking Horse

 Agreement) and subject to the Assumed Liabilities, (ii) authorize the assumption and assignment

 of the Purchased Contracts to the Purchaser, and (iii) grant related relief as set forth herein. Such

 compelling and sound business justification, which was set forth in the Motion, on the record of

 the Bidding Procedures Hearing, and on the record of the Sale Hearing, is incorporated herein by

 reference and, among other things, forms the basis for the findings of fact and conclusions of law

 as set forth herein.

          H.     The Debtors’ decision to enter into the Stalking Horse Agreement with the

 Purchaser was a due and proper exercise of the Debtors’ business judgment and was authorized

 pursuant to the Bidding Procedures Order. The Bid Protections contained in the Stalking Horse

 Agreement (i) were necessary to preserve the value of the Debtors’ estates by inducing the

 Purchaser to enter into the Stalking Horse Agreement and (ii) are in compliance with the Bidding

 Procedures and authorized by the Bidding Procedures Order.

          I.     Notice and a reasonable opportunity to object or be heard regarding the requested

 relief has been afforded to all interested persons and entities as required by the Bidding Procedures

 Order, including, without limitation: (i) all entities reasonably known to have expressed an interest

 in a transaction with respect to all or substantially all of the Purchased Assets within the past twelve

 (12) months; (ii) all entities known by the Debtors to have asserted any lien, claim, interest, or

                                                    7
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 8 of 50


 encumbrance in or upon any of the Purchased Assets; (iii) counsel for the Official Committee of

 Unsecured Creditors (the “Committee”); (iv) counsel to JPMorgan Chase Bank, N.A., as

 administrative agent and collateral agent under the ABL Facility and DIP Facility; (v) counsel to

 Wilmington Trust N.A., as successor indenture trustee under the Senior Notes; (vi) the U.S.

 Trustee for the Eastern District of Missouri; (vii) all federal, state, and local regulatory or taxing

 authorities or recording offices which have a reasonably known interest in the relief granted herein;

 (viii) the Internal Revenue Service; (ix) the United States Attorney’s offices for the Eastern District

 of Missouri and each state in which the Debtors operate; (x) the Office of the Secretary of State in

 each state in which the Debtors operate or are organized; (xi) the Federal Trade Commission; (xii)

 the United States Attorney General/Antitrust Division of Department of Justice; (xiii) the United

 States Environmental Protection Agency; (xiv) all known creditors and interest holders of the

 Debtors; (xv) all non-Debtor parties to the Debtors’ executory contracts and unexpired leases; and

 (xvi) parties entitled to notice pursuant to Local Rule 9013-3 (collectively, the” Notice Parties”).

 Other parties interested in bidding on the Assets and Equity Interests were provided, upon request,

 sufficient information to make an informed judgment on whether to bid on the Assets and Equity

 Interests.

         J.     The Debtors have demonstrated a sufficient basis for entering into the Stalking

 Horse Agreement, to sell the Purchased Assets, and to assume and to assign the Purchased

 Contracts pursuant to sections 363 and 365 of the Bankruptcy Code, and such actions are

 appropriate exercises of the Debtors’ business judgment and in the best interests of the Debtors,

 their estates, their creditors, and other parties in interest. Such business reasons include, but are

 not limited to, that (i) the Stalking Horse Agreement and the closing of such agreement (the

 “Closing”) will present the best opportunity to maximize and realize the value of the Purchased

                                                   8
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 9 of 50


 Assets, (ii) there is substantial risk of deterioration of the value of the Purchased Assets if the Sale

 Transaction is not consummated as promptly as reasonably practicable, (iii) the Purchaser will

 assume, pursuant to the Stalking Horse Agreement, the Assumed Liabilities, and (iv) the Stalking

 Horse Agreement constitutes the highest or otherwise best offer for the Purchased Assets.

        K.      The Bidding Procedures set forth in the Bidding Procedures Order were

 noncollusive and substantively and procedurally fair to all parties.

        L.      The disclosures made by the Debtors in the Motion, the Sale Notice, and related

 notices and documents filed with the Court concerning the Stalking Horse Agreement, the Bidding

 Procedures Order, the Sale Hearing, and the Sale Transaction were good, complete, and adequate.

        M.      The Debtors and their professionals have complied, in good faith, in all respects

 with the Bidding Procedures Order. As demonstrated by any testimony and other evidence

 proffered or adduced at the Bidding Procedures Hearing and the Sale Hearing and the

 representations of counsel made on the record at the Bidding Procedures Hearing and the Sale

 Hearing, through marketing efforts and a competitive sale process conducted in accordance with

 the Bidding Procedures Order, the Debtors (i) afforded interested potential purchasers a full, fair,

 and reasonable opportunity to qualify as bidders and submit their highest or otherwise best offer

 to purchase the Purchased Assets, (ii) provided potential purchasers, upon request, sufficient

 information to enable them to make an informed judgment on whether to bid on the Purchased

 Assets, and (iii) considered any bids submitted on or before the Bid Deadline. The Purchaser and

 its professionals have complied, in good faith, in all respects with the Bidding Procedures Order.

 The Bidding Procedures assisted in obtaining the highest or otherwise best value for the Purchased

 Assets for the Debtors and their estates.




                                                    9
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59               Main Document
                                            Pg 10 of 50


         N.      As the Debtors received no Qualified Bids (as defined in the Bidding Procedures)

 by the Bid Deadline, the Debtors determined that the Purchaser submitted the highest or otherwise

 best offer and selected the Purchaser as the Successful Bidder for the Purchased Assets in

 accordance with the Bidding Procedures Order. See Notice of Cancellation of Auction and

 Designation of the Stalking Horse Bid as the Successful Bid [Docket No. 679].The offer of the

 Purchaser, upon the terms and conditions set forth in the Stalking Horse Agreement, including the

 form of and total consideration to be realized by the Debtors pursuant to the Stalking Horse

 Agreement, (i) is the highest or otherwise best offer received by the Debtors, (ii) is fair and

 reasonable, (iii) is in the best interests of the Debtors’ estates, their creditors, and other parties in

 interest, and (iv) constitutes full and adequate consideration and reasonably equivalent value for

 the Purchased Assets. The Debtors’ determination that the Stalking Horse Agreement constitutes

 the highest or otherwise best offer for the Purchased Assets constitutes a valid and sound exercise

 of the Debtors’ business judgment. The Stalking Horse Agreement and the Sale Transaction

 contemplated thereby represent a fair and reasonable offer to purchase the Acquired Assets under

 the circumstances of these chapter 11 cases. No other entity or group of entities has offered to

 purchase the Acquired Assets for greater economic value to the Debtors’ estates than the

 Purchaser.

         O.      The Purchaser is not an “insider” or “affiliate” of the Debtors, as those terms are

 defined in the section 101 of the Bankruptcy Code. The Purchaser is a buyer in good faith, as that

 term is used in the Bankruptcy Code and the decisions thereunder; the Stalking Horse Agreement

 was negotiated and entered into in good faith, based upon arm’s length bargaining, and without

 collusion or fraud of any kind; and neither the Debtors nor the Purchaser has engaged in any

 conduct that would prevent the application of section 363(m) of the Bankruptcy Code or cause the

                                                    10
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59           Main Document
                                            Pg 11 of 50


 application of or implicate section 363(n) of the Bankruptcy Code to the Stalking Horse Agreement

 or to the consummation of the Sale Transaction and transfer of the Purchased Assets and Purchased

 Contracts to the Purchaser. Accordingly, the Purchaser is entitled to all of the protections and

 immunities under section 363(m) of the Bankruptcy Code with respect to all of the Purchased

 Assets, including the Purchased Contracts.

        P.      The Debtors are authorized and directed to execute the Stalking Horse Agreement

 and all other documents contemplated thereby, and to promptly consummate the Sale Transaction

 contemplated by the Stalking Horse Agreement. No consents or approvals, other than as may be

 expressly provided for in the Stalking Horse Agreement, are required by the Debtors to

 consummate such Sale Transaction.

        Q.      The Debtors have advanced sound business reasons for seeking to enter into the

 Stalking Horse Agreement and to sell the Purchased Assets and assume and assign the Purchased

 Contracts, as more fully set forth in the Motion and the Declarations, and as demonstrated at the

 Sale Hearing, and it is a reasonable exercise of the Debtors’ business judgment to sell the

 Purchased Assets and to consummate the Sale Transaction contemplated by the Stalking Horse

 Agreement. Notwithstanding any requirement for approval or consent by any person, the transfer

 of the Purchased Assets to the Purchaser and the assumption and assignment of the Purchased

 Contracts is a legal, valid, and effective transfer of the Purchased Assets, including the Purchased

 Contracts.

        R.      The terms and conditions of the Stalking Horse Agreement, including the

 consideration to be realized by the Debtors pursuant to the Stalking Horse Agreement, are fair and

 reasonable, and the Sale Transaction contemplated by the Stalking Horse Agreement are in the

 best interests of the Debtors’ estates.

                                                 11
Case 20-43597        Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59                Main Document
                                             Pg 12 of 50


         S.      Except as otherwise provided in the Stalking Horse Agreement, the Purchased

 Assets shall be sold subject to the Assumed Liabilities and free and clear of any lien (statutory or

 otherwise), hypothecation, encumbrance, security interest, mortgage, pledge, restriction, charge,

 instrument, license, preference, priority, security agreement, easement, covenant, encroachment,

 option, collective bargaining agreement, judgment, demand, charge of any kind or nature, or other

 interest in the subject property, including, without limitation, any right of recovery, tax (including

 foreign, federal, state, and local tax), order or decree of any court or foreign or domestic

 Governmental Authority, or other claim with respect thereto, of any kind or nature (including

 (i) any conditional sale or other title retention agreement and any lease having substantially the

 same effect as any of the foregoing, (ii) any assignment or deposit arrangement in the nature of a

 security device, (iii) any pension liabilities, retiree medical benefit liabilities, liabilities related to

 the Employee Retirement Income Security Act of 1974 (“ERISA”), liabilities related to the

 Internal Revenue Code, or any other liability relating to Debtors’ current and former employees,

 including any withdrawal liabilities (under any multiemployer pension plans or otherwise) or

 liabilities under any collective bargaining agreement or labor practice agreement, retiree healthcare

 or, life insurance claims, (iv) any claims based on any theory that the Purchaser is a successor,

 transferee or continuation of the Debtors or the Purchased Assets, whether in law or equity, under

 any law, statute, rule, or regulation of the United States, any state, territory, or possession thereof

 or the District of Columbia, and (v) any leasehold interest, license or other right, in favor of a

 person other than the Purchaser, to use any portion of the Purchased Assets), whether secured or

 unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,

 recorded or unrecorded, contingent or noncontingent, material or nonmaterial, known or unknown

 (other than the Permitted Liens), with such Liens (other than the Permitted Liens) to attach to the

                                                     12
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 13 of 50


 consideration to be received by the Debtors in the same priority and subject to the same defenses

 and avoidability, if any, as before the Closing.

        T.      The Stalking Horse Agreement is a valid and binding contract among the Debtors

 and the Purchaser, which is and shall be enforceable according to its terms.

        U.      The transfer of the Purchased Assets to the Purchaser is a legal, valid, and effective

 transfer of all the Purchased Assets, and, except as may otherwise be provided in the Stalking

 Horse Agreement, shall vest the Purchaser with all right, title, and interest of the Debtors in and to

 the Purchased Assets free and clear of any and all Liens (other than the Permitted Liens) and

 subject to the Assumed Liabilities.      Except as specifically provided in the Stalking Horse

 Agreement or this Sale Order, the Purchaser shall not assume or be liable for any Liens (other than

 the Permitted Liens) relating to the Purchased Assets.

        V.      The Debtors may sell the Purchased Assets free and clear of all Liens of any kind

 or nature whatsoever (other than the Permitted Liens) because, in each case, one or more of the

 standards set forth in section 363(f) of the Bankruptcy Code has been satisfied. Those holders of

 Liens from which the Purchased Assets are to be sold free and clear (including, to the extent

 applicable, the non-Debtor parties to Purchased Contracts) who did not object, or who withdrew

 their objections, to the sale of the Purchased Assets and the Motion are deemed to have consented

 pursuant to section 363(f)(2) of the Bankruptcy Code. All objections to the Motion have been

 resolved or overruled.

        W.      Not selling the Purchased Assets free and clear of all Liens (other than the Permitted

 Liens) would adversely impact the Debtors’ estates, and any Sale Transaction of the Purchased

 Assets other than one free and clear of all Liens (other than the Permitted Liens) would be of

 substantially less value to the Debtors’ estates. The Purchaser would not have entered into the

                                                    13
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 14 of 50


 Stalking Horse Agreement and would not consummate the Sale Transaction contemplated thereby,

 thus adversely affecting the Debtors, their estates, and their creditors, if each of the sale of the

 Purchased Assets and the assumption and assignment of the Purchased Contracts to the Purchaser

 were not free and clear of all Liens of any kind of nature whatsoever (except for Permitted Liens)

 or if the Purchaser would, or in the future could, be liable for any Liens or any of the Excluded

 Liabilities (as defined in the Stalking Horse Agreement).

        X.      The Debtors and the Purchaser have, to the extent necessary, satisfied the

 requirements of section 365 of the Bankruptcy Code, including sections 365(b)(1)(A), (B), and

 365(f) of the Bankruptcy Code, in connection with the Sale Transaction and the assumption and

 assignment of the Purchased Contracts. The Debtors have demonstrated that the Purchaser has

 provided adequate assurance of future performance with respect to all Purchased Contracts

 pursuant to section 365(b)(1)(C) of the Bankruptcy Code. The assumption and assignment of the

 Purchased Contracts pursuant to the terms of this Sale Order is integral to the Stalking Horse

 Agreement and is in the best interests of the Debtors, their estates, their creditors, and other parties

 in interest, and represents the exercise of sound and prudent business judgment by the Debtors.

        Y.      The Purchased Contracts are assignable notwithstanding any provisions contained

 therein to the contrary, or providing for the termination thereof upon assignment or the insolvency

 or commencement of the Debtors’ chapter 11 cases. The Debtors and the Purchaser, on behalf of

 the Debtors, have provided for appropriate cures or other payments or actions required for the

 Debtors to assume and assign the Purchased Contracts to the Purchaser. The Debtors have

 demonstrated that the Purchaser has provided adequate assurance of future performance under all

 Purchased Contracts.




                                                   14
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 15 of 50


        Z.      In the absence of a stay pending appeal, the Purchaser is acting in good faith,

 pursuant to section 363(m) of the Bankruptcy Code, in closing the Sale Transaction contemplated

 by the Stalking Horse Agreement at any time on or after the entry of this Sale Order and cause has

 been shown as to why this Sale Order should not be subject to the stay provided by Bankruptcy

 Rules 6004(h) and 6006(d).

        AA.     The Sale Transaction contemplated pursuant to the Stalking Horse Agreement does

 not amount to a consolidation, merger or de facto merger of the Purchaser and the Debtors or the

 Debtors’ estates, there is not substantial continuity between the Purchaser and the Debtors, there

 is no common identity between the Debtors and the Purchaser, there is no continuity of enterprise

 between the Debtors and the Purchaser, the Purchaser is not a mere continuation of the Debtors or

 their estates, and the Purchaser does not constitute a successor to the Debtors or their estates.

        BB.     The sale of the Purchased Assets outside of a chapter 11 plan pursuant to the

 Stalking Horse Agreement neither impermissibly restructures the rights of the Debtors’ creditors

 nor impermissibly dictates the terms of a liquidating plan of reorganization for the Debtors. The

 sale does not constitute a sub rosa chapter 11 plan.

        CC.     The Stalking Horse Agreement was not entered into, and none of the Debtors or the

 Purchaser have entered into the Stalking Horse Agreement or proposed to consummate the Sale

 Transaction contemplated thereby, for the purpose of hindering, delaying, or defrauding the

 Debtors’ present or future creditors. The total consideration provided by the Purchaser for the

 Purchased Assets is the highest or otherwise best offer received by the Debtors, and the Purchase

 Price constitutes (i) reasonably equivalent value under the Bankruptcy Code and the Uniform

 Fraudulent Transfer Act, (ii) fair consideration under the Uniform Fraudulent Conveyance Act and

 (iii) reasonably equivalent value, fair consideration and fair value under any other applicable laws

                                                  15
Case 20-43597        Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59               Main Document
                                             Pg 16 of 50


 of the United States, any state, territory or possession, or the District of Columbia, for the

 Purchased Assets.

         DD.     Time is of the essence in consummating the Sale Transaction. To maximize the

 value of the Purchased Assets, preserve the viability of the business as a going concern, and

 maximize recoveries to creditors, it is essential that the sale of the Purchased Assets occur as soon

 as reasonably practicable.      Accordingly, there is cause to determine inapplicable the stays

 contemplated by Bankruptcy Rules 6004 and 6006.

         EE.     The Purchaser has not agreed to assume and shall have no obligation with respect

 to any liabilities of the Debtors or their subsidiaries or affiliates other than as expressly set forth in

 the Stalking Horse Agreement. Other than the Assumed Liabilities, and except as expressly

 provided for by the terms of the Stalking Horse Agreement, the Purchaser shall have no obligations

 with respect to any Excluded Liabilities and shall acquire all the Purchased Assets free and clear

 of the Excluded Liabilities.

         FF.     The global settlement among the Debtors, the Committee, the Pension Benefit

 Guaranty Corporation, the DIP Agent and DIP Lenders, and the Purchaser described in paragraph

 37 below is the result of good faith negotiations among such parties and is in the best interests of

 the Debtors’ estates.

         GG.     The Debtors, in connection with offering products or services, did not disclose any

 policy prohibiting the transfer of personally identifiable information and, therefore, the sale of the

 Purchased Assets may be approved pursuant to section 363(b)(1)(A) of the Bankruptcy Code

 without the appointment of a consumer privacy ombudsman, as defined in section 332 of the

 Bankruptcy Code.




                                                    16
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 17 of 50


        HH.     Other than claims arising under the Stalking Horse Agreement, the Debtors agree

 and acknowledge that they have no claims against the Purchaser, and the Purchaser agrees and

 acknowledges that the Purchaser has no claims against the Debtors or their non-Debtor affiliates.

        II.     The consummation of the Sale Transaction contemplated by the Stalking Horse

 Agreement is legal, valid, and properly authorized under all applicable provisions of the

 Bankruptcy Code, including, without limitation, sections 105(a), 363(b), 363(f), 363(m), 365(b),

 and 365(f), and all of the applicable requirements of such sections have been complied with in

 respect of the Sale Transaction.

        JJ.     The findings of fact and conclusions of law herein constitute the Court’s findings

 of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable pursuant

 to Bankruptcy Rule 9014. To the extent any findings of fact are conclusions of law, they are

 adopted as such. To the extent any conclusions of law are findings of fact, they are adopted as

 such. The Court’s findings shall also include any oral findings of fact and conclusions of law made

 by the Court during or at the conclusion of the Sale Hearing.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

 THAT:

        1.      The Motion is granted as set forth herein.

        2.      All objections, responses, reservations of rights, and requests for continuance

 concerning the Motion are resolved in accordance with the terms of this Sale Order and as set forth

 in the record of the Sale Hearing. To the extent any such objection, response, reservation of rights,

 or request for continuance was not otherwise withdrawn, waived, or settled, it, and all reservations

 of rights contained therein, is overruled and denied on the merits with prejudice.




                                                  17
Case 20-43597      Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59            Main Document
                                           Pg 18 of 50


 A.     Approval of the Sale

        3.      The sale of the Purchased Assets, the terms and conditions of the Stalking Horse

 Agreement (including all schedules and exhibits affixed thereto and all other ancillary documents),

 the Successful Bid by the Purchaser, and the Sale Transaction contemplated thereby and all of the

 terms and conditions thereof, are the highest and best offer for the Purchased Assets, and hereby

 are authorized and approved in all respects.

        4.      The sale of the Purchased Assets and the consideration provided by the Purchaser

 under the Stalking Horse Agreement are fair and reasonable and shall be deemed for all purposes

 to constitute a transfer for reasonably equivalent value and fair consideration under the Bankruptcy

 Code and any other applicable law.

        5.      The Purchaser is hereby granted and is entitled to all of the protections provided to

 a good faith buyer under section 363(m) of the Bankruptcy Code, including with respect to the

 transfer of Purchased Contracts as part of the sale of the Purchased Assets pursuant to

 section 365 of the Bankruptcy Code and this Sale Order.

        6.      Pursuant to section 363(m) of the Bankruptcy Code, if any or all of the provisions

 of this Sale Order are hereafter reversed, modified, or vacated by a subsequent order of this Court

 or any other court, such reversal, modification, or vacatur shall not affect the validity and

 enforceability of any transfer under the Stalking Horse Agreement or obligation or right granted

 pursuant to the terms of this Sale Order (unless stayed pending appeal), and notwithstanding any

 reversal, modification, or vacatur shall be governed in all respects by the original provisions of

 this Sale Order and the Stalking Horse Agreement, as the case may be.

        7.      Subject to the terms and conditions of the Stalking Horse Agreement, the Debtors

 are hereby authorized to fully perform under, consummate and implement the terms of the Stalking


                                                 18
Case 20-43597      Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59            Main Document
                                           Pg 19 of 50


 Horse Agreement, together with any and all additional instruments and documents that may be

 reasonably necessary or desirable to implement and effectuate the terms of the Stalking Horse

 Agreement, this Sale Order, and sale of the Purchased Assets contemplated thereby including,

 without limitation, deeds, assignments, stock powers and other instruments of transfer, and to take

 all further actions as may be reasonably necessary for the purpose of assigning, transferring,

 granting, conveying, and conferring to the Purchaser, or reducing to possession any or all of the

 Purchased Assets or Assumed Liabilities, as may be necessary or appropriate to the performance

 of the Debtors’ obligations as contemplated by the Stalking Horse Agreement, forthwith (including

 any and all pre-closing covenants and conditions) and without any further corporate action or

 orders of this Court. Neither the Purchaser nor the Debtors shall have any obligation to proceed

 with the Closing of the Stalking Horse Agreement unless and until all conditions precedent to the

 Purchaser’s and the Debtors’ respective obligations thereunder have been met, satisfied, or waived

 by the Purchaser and/or the Debtors, as the case may be, in each case subject to the terms of the

 Stalking Horse Agreement.

        8.      The Debtors and each other person or entity having duties or responsibilities under

 the Stalking Horse Agreement, any agreements related thereto or this Sale Order, and their

 respective directors, officers, employees, members, agents, representatives, and attorneys, are

 authorized and empowered, subject to the terms and conditions contained in the Stalking Horse

 Agreement, to carry out all of the provisions of the Stalking Horse Agreement and any related

 agreements; to issue, execute, deliver, file, and record, as appropriate, the documents evidencing

 and consummating the Stalking Horse Agreement, and any related agreements; to take any and all

 actions contemplated by the Stalking Horse Agreement, any related agreements or this Sale Order;

 and to issue, execute, deliver, file, and record, as appropriate, such other contracts, instruments,

                                                 19
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 20 of 50


 releases, indentures, mortgages, deeds, bills of sale, assignments, leases, or other agreements or

 documents and to perform such other acts and execute and deliver such other documents, as are

 consistent with, and necessary or appropriate to implement, effectuate, and consummate, the

 Stalking Horse Agreement, any related agreements, and this Sale Order and the Sale Transaction

 contemplated thereby and hereby, forthwith and all without further application to, or order of, this

 Court.

          9.    The secretary, any assistant secretary, agent, representative or officer of the Debtors

 shall be, and hereby is, authorized to certify or attest to any of the foregoing actions (but no such

 certification or attestation shall be required to make any such action valid, binding, and

 enforceable). The Debtors are further authorized and empowered to cause to be filed with the

 secretary of state of any state or other applicable officials of any applicable governmental units

 any and all certificates, agreements, or amendments necessary or appropriate to effectuate the Sale

 Transaction contemplated by the Stalking Horse Agreement, any related agreements, and this Sale

 Order, including amended and restated certificates or articles of incorporation and bylaws or

 certificates or articles of amendment, and all such other actions, filings or recordings as may be

 required under appropriate provisions of the applicable laws of all applicable governmental units

 or as any of the officers of the Debtors may determine are necessary or appropriate. The execution

 of any such document or the taking of any such action shall be, and hereby is, deemed conclusive

 evidence of the authority of such person to so act. Without limiting the generality of the foregoing,

 this Sale Order shall constitute all approvals and consents, if any, required by the corporation laws

 of the states in which the Debtors are organized and all other applicable business corporation, trust

 and other laws of the applicable governmental units, with respect to the implementation and




                                                  20
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59             Main Document
                                           Pg 21 of 50


 consummation of the Stalking Horse Agreement, any related agreements and this Sale Order, and

 the Sale Transaction contemplated thereby and hereby.

        10.     Upon consummation of the Sale Transaction set forth in the Stalking Horse

 Agreement, if any person or entity that has filed financing statements, mortgages, mechanic’s liens,

 lis pendens, or other documents or agreements evidencing encumbrances, claims, interests, and

 Liens against or in the Purchased Assets shall not have delivered to the Debtors prior to the

 Closing, in proper form for filing and executed by the appropriate parties, termination statements,

 instruments of satisfactions, releases of all encumbrances, claims, interests, and Liens that the

 person or entity has with respect to the Purchased Assets (unless otherwise assumed in the Stalking

 Horse Agreement), or otherwise, then (a) the Debtors are hereby authorized to execute and file

 such statements, instruments, releases, and other documents on behalf of the person or entity with

 respect to the Purchased Assets and (b) the Purchaser is hereby authorized to file, register, or

 otherwise record a certified copy of this Sale Order, which, once filed, registered, or otherwise

 recorded, shall constitute conclusive evidence of the release of all encumbrances, claims, interests,

 and Liens in the Purchased Assets of any kind or nature. For the avoidance of doubt, to the extent

 necessary, upon consummation of the Sale Transaction set forth in the Stalking Horse Agreement,

 the Purchaser is authorized to file termination statements, lien terminations, or other amendments

 in any required jurisdiction to remove and record, notice filings or financing statements recorded

 to attach, perfect or otherwise notice any lien or encumbrance that is extinguished or otherwise

 released pursuant to this Sale Order under section 363 and related provisions of the Bankruptcy

 Code. For the avoidance of doubt, nothing contained in this paragraph 10 shall be deemed to apply

 with respect to any Permitted Liens.




                                                  21
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 22 of 50


        11.     Effective as of the Closing, (a) the sale of the Purchased Assets by the Debtors to

 the Purchaser shall constitute a legal, valid, and effective transfer of the Purchased Assets

 notwithstanding any requirement for approval or consent by any person and vests the Purchaser

 with all right, title and interest of the Debtors in and to the Purchased Assets, free and clear of all

 Liens of any kind (other than the Permitted Liens), pursuant to section 363(f) of the Bankruptcy

 Code, and (b) the assumption of any Assumed Liabilities by the Purchaser constitutes a legal,

 valid, and effective delegation of any Assumed Liabilities to the Purchaser and divests the Debtors

 of all liability with respect to any Assumed Liabilities.

        12.     Neither the Debtors nor the Purchaser has engaged in any conduct that would cause

 or permit the Stalking Horse Agreement to be avoided or costs and damages to be imposed under

 section 363(n) of the Bankruptcy Code. Accordingly, the Stalking Horse Agreement and the Sale

 Transaction shall not be avoidable under section 363(n) of the Bankruptcy Code, and no party shall

 be entitled to any damages or other recovery pursuant to section 363(n) of the Bankruptcy Code

 in respect of the Purchase Agreement or the Sale Transaction.

 B.     Transfer of Purchased Assets

        13.     Except to the extent specifically provided in the Stalking Horse Agreement and

 subject to the terms and conditions thereof, upon the Closing, the Debtors shall be, and hereby are,

 authorized, empowered, and directed, pursuant to sections 105, 363(b), and 365 of the Bankruptcy

 Code, to sell the Purchased Assets, including the Purchased Contracts, to the Purchaser. The sale

 of the Purchased Assets vests the Purchaser with all right, title and interest of the Debtors in and

 to the Purchased Assets free and clear of any and all Liens (other than the Permitted Liens), with

 all such Liens (other than the Permitted Liens) to attach only to the proceeds of the Sale

 Transaction with the same priority, validity, force, and effect, if any, as they now have in or against


                                                   22
Case 20-43597       Doc 898        Filed 09/15/20 Entered 09/15/20 16:45:59                    Main Document
                                              Pg 23 of 50


 the Purchased Assets, subject to all claims and defenses the Debtors and their estates may possess

 with respect thereto. The Motion or notice thereof shall be deemed to provide sufficient notice as

 to the sale of the Purchased Assets free and clear of all Liens (other than Permitted Liens).

 Following the Closing Date (as defined in the Stalking Horse Agreement), no holder of any Liens

 (other than the Permitted Liens) in the Purchased Assets shall have any basis to interfere with the

 Purchaser’s use and enjoyment of the Purchased Assets based on or related to such Liens, or any

 actions that the Debtors may take in their chapter 11 cases, and no person may take any action to

 prevent, interfere with or otherwise impair consummation of the Sale Transaction contemplated in

 or by the Stalking Horse Agreement or this Sale Order. For the avoidance of doubt, upon the

 Closing, the Debtors shall apply the proceeds of the sale of the Purchased Assets, including the

 Purchased Contracts, consistent with the terms of the DIP Order,5 to pay all DIP Obligations until

 indefeasibly paid in full in cash.

        14.     The provisions of this Sale Order authorizing the sale and assignment of the

 Purchased Assets free and clear of Liens and the Excluded Liabilities shall be self-executing, and

 neither the Debtors nor the Purchaser shall be required to execute or file releases, termination

 statements, assignments, consents, or other instruments in order to effectuate, consummate, and

 implement the provisions of this Sale Order. However, the Debtors and the Purchaser, and each

 of their respective officers, employees, and agents are hereby authorized and empowered to take

 all actions and execute and deliver any and all documents and instruments that either the Debtors




 5
        “DIP Order”, as used herein means the final order authorizing entry into the Superpriority, Senior Secured
        Debtor-in-Possession Credit Agreement, dated as of July 22, 2020, among Briggs & Stratton Corporation, as
        Lead Borrower, the Subsidiary Borrowers from time to time party thereto, the various Lenders and Issuing
        Banks (the “DIP Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent
        (the “DIP Agent”) [Docket No. 526].

                                                       23
Case 20-43597      Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59            Main Document
                                           Pg 24 of 50


 or the Purchaser deem necessary or appropriate to implement and effectuate the terms of the

 Stalking Horse Agreement and this Sale Order.

        15.     To the greatest extent available under applicable law and to the extent provided for

 under the Stalking Horse Agreement, the Purchaser shall be authorized, as of the Closing Date, to

 operate under any license, permit, registration and governmental authorization or approval of the

 Debtors with respect to the Purchased Assets, and, to the greatest extent available under applicable

 law and to the extent provided for under the Stalking Horse Agreement, all such licenses, permits,

 registrations, and governmental authorizations and approvals are deemed to have been transferred

 to the Purchaser as of the Closing Date.

        16.     In furtherance of the Sale Transaction contemplated by the Stalking Horse

 Agreement, the Debtors shall be, and hereby are, authorized, and empowered, pursuant to sections

 105, 363(b), and 365 of the Bankruptcy Code, to take all actions necessary to satisfy any and all

 pre-Closing covenants and conditions, including as necessary or appropriate the full or partial

 elimination of intercompany obligations between or among the acquired entities and the Debtors

 and their remaining subsidiaries, including intercompany obligations solely between or among

 acquired entities (whether by settlement, distribution or otherwise), including, without limitation,

 (i) contributing, distributing, forgiving or otherwise cancelling, directly or indirectly, any

 intercompany obligations owing between the acquired entities and the Debtors or the Debtors’

 other subsidiaries, (ii) making cash and non-cash settlements of such intercompany obligations,

 (iii) purchasing, selling or exchanging intercompany obligations (including issuing a new note

 obligation of the Debtors, directly or indirectly, in substitution or in exchange therefor, which

 obligation will constitute an administrative expense claim of the issuing Debtor under section

 503(b) of the Bankruptcy Code), and (iv) any combination thereof.

                                                 24
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 25 of 50


        17.     All of the Debtors’ interests in the Purchased Assets to be acquired by the Purchaser

 under the Stalking Horse Agreement shall be, as of the Closing Date and upon the occurrence of

 the Closing, transferred to and vested in the Purchaser. Upon the occurrence of the Closing, this

 Sale Order shall be considered and constitute for any and all purposes a full and complete general

 assignment, conveyance, and transfer of the Purchased Assets acquired by the Purchaser under the

 Stalking Horse Agreement or a bill of sale or assignment transferring good and marketable,

 indefeasible title and interest in the Purchased Assets to the Purchaser.

        18.     All persons or entities, presently or on or after the Closing Date, in possession or

 control of some or all of the Purchased Assets are directed to surrender possession or control of

 the Purchased Assets to the Purchaser on the Closing Date or at such later time as the Purchaser

 may request. All entities are hereby forever prohibited and enjoined from taking any action that

 would adversely affect or interfere with the ability of the Debtors to sell and transfer the Purchased

 Assets to the Purchaser in accordance with the terms of the Stalking Horse Agreement and this

 Sale Order.

        19.     Except as expressly provided in or pursuant to the Stalking Horse Agreement, the

 Purchaser is not assuming and is not deemed to assume, and the Purchaser shall not be, nor shall

 any affiliate of Purchaser be, in any way liable for or responsible for, as a successor or otherwise,

 under any theory of law or equity, for any liabilities, debts, or obligations of the Debtors in any

 way whatsoever relating to or arising from the Debtors’ ownership, possession, control, or use of

 the Purchased Assets prior to the consummation of the Sale Transaction contemplated by the

 Stalking Horse Agreement, or any liabilities calculable by reference to the Debtors or their

 operations or to any or all of the Purchased Assets, or relating to continuing or other conditions

 existing on or prior to consummation of the Sale Transaction contemplated by the Stalking Horse

                                                  25
Case 20-43597         Doc 898    Filed 09/15/20 Entered 09/15/20 16:45:59               Main Document
                                            Pg 26 of 50


 Agreement, which liabilities, debts and obligations are hereby extinguished insofar as they may

 give rise to liability, successor or otherwise, against the Purchaser or any of its affiliates.

         20.     For the avoidance of doubt, the bond posted by Briggs & Stratton Corporation in

 connection with the litigation between Briggs & Stratton Corporation and Exmark Manufacturing

 Co., Inc. (the “Appeal Bond”) is not among the Purchased Assets to be sold pursuant to the

 Stalking Horse Agreement and the Sale Transaction is not free and clear of the interests and rights

 of Exmark Manufacturing, Inc. to the Appeal Bond.

 C.      Purchased Contracts

         21.     Subject to the terms of the Stalking Horse Agreement and the occurrence of the

 Closing Date, the assumption by the Debtors of Purchased Contracts and the assignment of all

 such Purchased Contracts to the Purchaser, as provided for or contemplated by the Stalking Horse

 Agreement, shall be, and hereby is, authorized and approved pursuant to sections 363 and 365 of

 the Bankruptcy Code.

         22.     Notwithstanding anything to the contrary in the Bidding Procedures Order or this

 Sale Order, the Debtors are authorized to:

                 a.      amend, amend and restate, supplement, or modify the Assumption and
                         Assignment Notice, including, but not limited to, removing Purchased
                         Contracts, until and through the Closing Date; and

                 b.      assume and assign Purchased Contracts to the Purchaser after the Closing;
                         provided, that such Purchased Contract (i) was not already assumed and
                         assigned to the Purchaser, (ii) has not been previously rejected by the
                         Debtors in the chapter 11 cases, and (iii) is not an Excluded Asset.

 In each case, the Debtors will file and serve upon the Counterparty to such Purchased Contract a

 Further Amended Assumption and Assignment Notice. After the Closing Date, to the extent the

 Debtors lower the Cure Cost as listed in the prior Assumption and Assignment Notice in which

 such Purchased Contract was listed, as applicable, or add any Purchased Contract which was not

                                                   26
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 27 of 50


 previously listed in the prior Assumption and Assignment Notice, as applicable, such Counterparty

 shall file any Cure Objection or Adequate Assurance Objection with respect to the further revised

 Further Amended Assumption and Assignment Notice not later than seven (7) calendar days after

 the date of filing and service of the Further Amended Assumption and Assignment Notice. If a

 Counterparty fails to timely file with the Court and serve the Cure Objection or Adequate

 Assurance Objection on the Objection Notice Parties, the Counterparty shall be forever barred

 from asserting any objection with regard to Cure Costs or to adequate assurance of future

 performance of the applicable Purchased Contract.

        23.     The Purchased Contracts shall be deemed valid and binding and in full force and

 effect and assumed by the Debtors and assigned to the Purchaser at the Closing or, to the extent

 the Assumption and Assignment Notice was served less than seven (7) days prior to the Closing,

 or after the Closing, at the end of the applicable objection period, pursuant to sections 363 and 365

 of the Bankruptcy Code, subject only to the payment of all Cure Costs (as defined below) required

 to assume and assign the Purchased Contracts to the Purchaser, and subject to the payment of the

 aforementioned Cure Costs, parties to such Purchased Contracts are without basis to assert against

 the Purchaser, among other things, any defaults, breaches, or claims of pecuniary losses existing

 as of the Closing or by reason of the Closing.

        24.     Upon the Closing, in accordance with sections 363 and 365 of the Bankruptcy

 Code, the Purchaser shall be fully and irrevocably vested with all right, title, and interest in and to

 each Purchased Contract. The Debtors are authorized to take all actions reasonably necessary to

 effectuate the foregoing.

        25.     Pursuant to sections 365(b)(1)(A) and (B) of the Bankruptcy Code, and except as

 otherwise provided in this Sale Order, the Purchaser shall promptly pay or cause to be paid to the

                                                   27
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59             Main Document
                                           Pg 28 of 50


 parties to any Purchased Contracts the requisite cure amounts, if any, set forth in the applicable

 Assumption and Assignment Notice (the “Cure Costs”), with respect to the assumption and

 assignment thereof. The Cure Costs are hereby fixed at the amounts set forth in the applicable

 Assumption and Assignment Notice served by the Debtors, or the amounts determined on the

 record of the Sale Hearing or the applicable later hearing, as the case may be, and all parties to

 Purchased Contracts are forever bound by such Cure Costs, and, following the payment of the

 applicable Cure Costs, such parties shall not take any action against the Purchaser or the Purchased

 Assets, including with respect to any claim for cure under any Purchased Contract. For the

 avoidance of doubt, to the extent any Purchased Contract includes liabilities that arose postpetition

 and have not been paid as of Closing or arise or become due and payable after Closing, subject to

 the terms of the Stalking Horse Agreement, such amounts will be paid in the ordinary course of

 business by the Purchaser.

          26.   All defaults or other obligations under the Purchased Contracts arising prior to the

 Closing (without giving effect to any acceleration clauses or any default provisions of the kind

 specified in section 365(b)(2) of the Bankruptcy Code) shall be deemed cured by payment of the

 Cure Costs and the parties to such contracts shall be forever barred and estopped from asserting or

 claiming against the Debtors or the Purchaser that any additional amounts are due or other defaults

 exist.   Each non-Debtor party to the Purchased Contracts is forever barred, estopped, and

 permanently enjoined from asserting against the Debtors or Purchaser, their affiliates, successors,

 or assigns, or the property of any of them, any default existing as of the date of the Sale Hearing

 if such default was not raised or asserted prior to or at the Sale Hearing. To the extent a non-

 Debtor party to the Purchased Contracts failed to timely file an objection, such Cure Cost has been




                                                  28
Case 20-43597      Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59            Main Document
                                           Pg 29 of 50


 and shall be deemed to be finally determined and any such non-Debtor party shall be prohibited

 from challenging, objecting to, or denying the validity and finality of the Cure Cost at any time.

        27.     Any provision in any Purchased Contract that purports to declare a breach, default,

 or payment right as a result of an assignment or a change of control in respect of the Debtors is

 unenforceable, and all Purchased Contracts shall remain in full force and effect, subject only to

 payment of the applicable Cure Cost, if any. No sections or provisions of any Purchased Contract

 that purports to provide for additional payments, penalties, charges, or other financial

 accommodations in favor of non-Debtor third parties to Purchased Contracts shall have any force

 or effect with respect to the Sale Transaction contemplated by the Stalking Horse Agreement and

 assignments authorized by this Sale Order, and such provisions constitute unenforceable anti-

 assignment provisions under section 365(f) of the Bankruptcy Code or are otherwise unenforceable

 under section 365(e) of the Bankruptcy Code. No assignment of any Purchased Contract pursuant

 to the terms of the Stalking Horse Agreement in any respect constitutes a default under any

 Purchased Contract. In the absence of objection, the party to each Purchased Contract shall be

 deemed to have consented to such assignment under section 365(c)(1)(B) of the Bankruptcy Code,

 and the Purchaser shall enjoy all of the rights and benefits under each such Purchased Contract as

 of the applicable date of assumption without the necessity of obtaining such party’s written consent

 to the assumption or assignment thereof.

        28.     The Purchaser has satisfied any and all requirements under sections 365(b)(1) and

 365(f)(2) of the Bankruptcy Code to provide adequate assurance of future performance under all

 Purchased Contracts. The Purchaser shall not be required to provide any further evidence of any

 adequate assurance to any counterparty of a Purchased Contract.




                                                 29
Case 20-43597        Doc 898    Filed 09/15/20 Entered 09/15/20 16:45:59             Main Document
                                           Pg 30 of 50


        29.     The Debtors and their estates shall be relieved of any liability for any breach of any

 of the Purchased Contracts occurring from and after Closing, pursuant to and in accordance with

 section 365(k) of the Bankruptcy Code.

        30.     Parties to Purchased Contracts shall be prohibited from charging any rent

 acceleration, assignment fees, increases or other fees to the Purchaser as a result of the assumption

 and assignment of any Purchased Contract.

        31.     Notwithstanding anything to the contrary in this Sale Order, (i) the rights of any

 party to an executory contract or unexpired lease listed on the Initial Assumption and Assignment

 Notice that timely filed an objection to the assumption and assignment of an executory contract or

 unexpired lease (excluding any objection related to adequate assurance of future performance

 except as otherwise agreed to between the Debtors and the objecting counterparty) to the Purchaser

 in accordance with the Bidding Procedures Order are preserved to the extent that any such

 objection has not been resolved as of the date of the entry of this Sale Order, and any such

 objections shall be addressed at the hearing scheduled for October 14, 2020 at 10:00 a.m.

 (prevailing Central Time), or a subsequent hearing, and (ii) the rights of any party to an executory

 contract or unexpired lease listed on the Amended Assumption and Assignment Notice are

 preserved and shall be addressed at the hearing scheduled for October 14, 2020 at 10:00 a.m.

 (prevailing Central Time), or a subsequent hearing, or otherwise as provided in the Bidding

 Procedures Order.

        32.     Notwithstanding anything to the contrary in the Motion, the Stalking Horse

 Agreement, the Bidding Procedures, the Bidding Procedures Order, any Cure Notice,

 Supplemental Notice of Assumption and Assignment or assumption notice, any purchase

 agreement, or this Sale Order (i) none of the insurance policies or any related agreements

                                                  30
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59             Main Document
                                           Pg 31 of 50


 (collectively, the “Chubb Insurance Contracts”) issued at any time by ACE American Insurance

 Company, Federal Insurance Company and each of their U.S.-based affiliates and successors

 (collectively, but exclusive of Century Indemnity Company, “Chubb”), or any rights, benefits,

 claims, rights to payments and/or recoveries under the Chubb Insurance Contracts shall be sold,

 assigned or otherwise transferred to the Purchaser in connection with the Sale; (ii) nothing shall

 alter, modify or otherwise amend the terms or conditions of the Chubb Insurance Contracts; and

 (iii) for the avoidance of doubt, the Purchaser is not, and shall not be deemed to be, an insured

 under any of the Chubb Insurance Contracts; provided, however, that to the extent any claim with

 respect to any Purchased Assets arises that is covered by the Chubb Insurance Contracts and the

 proceeds of the applicable Chubb Insurance Contract would be payable to the Debtors (as opposed

 to a third party claimant), the Debtors may pursue such claim in accordance with the terms of the

 Chubb Insurance Contracts, and, if applicable, turn over to the Purchaser pursuant to subsection

 (l) of the definition of “Acquired Assets” in section 1.1 of the Asset Purchase Agreement any such

 insurance proceeds (each, a “Proceed Turnover”); provided, further, however, that the Chubb

 Companies shall not have any duty to effectuate a Proceed Turnover or liability related to a Proceed

 Turnover. For the avoidance of doubt, and without limiting the preceding sentence, from and

 following the Closing, none of the Debtors or their estates, or any successor thereto (including any

 chapter 7 trustee) or creditor thereof, shall have any right, title (other than bare legal title), or

 interest in the underlying economic benefit of any payments and/or recoveries in respect of any

 damage to or loss of the Business as a result of events or circumstances occurring prior to the

 Closing Date under the Chubb Insurance Contracts to the extent such claim was acquired by the

 Purchaser pursuant to subsection (l) of the definition of “Acquired Assets” in section 1.1 of the

 Asset Purchase Agreement, and any such payments and/or recoveries shall be held in trust for the

                                                  31
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 32 of 50


 exclusive benefit of the Purchaser or its designee as a Proceed Turnover. The Debtors, their

 estates, and any applicable successors thereto shall execute any documents required to effectuate

 a Proceed Turnover as soon as reasonably practicable following receipt of any payment and/or

 recovery under a Chubb Insurance Contract to the extent such claim was acquired by the Purchaser

 pursuant to subsection (l) of the definition of “Acquired Assets” in section 1.1 of the Asset

 Purchase Agreement.

        33.     Notwithstanding anything to the contrary in the Stalking Horse Agreement, any

 related documents, or this Order, and for the avoidance of doubt, (a) all liability insurance policies

 issued by any insurance carrier whose policy period expired before the date of the Closing (the

 “Subject Policies”) are “Excluded Assets” under the Stalking Horse Agreement and (b) from and

 after the Closing, the Purchaser shall have no rights to seek or claim insurance policy benefits

 (defense or indemnity) under any of the Subject Policies.

        34.     Notwithstanding anything to the contrary in the Stalking Horse Agreement, any

 related documents, or this Order, and in addition to any other document retention obligations, the

 Purchaser and any successor thereto or assignee thereof shall not destroy and shall reasonably

 make available for inspection and copying to any insurer of Briggs that is providing Briggs with a

 defense under any Subject Policy, on an as-requested basis, all books and records in the control of

 the Purchaser (or successor thereto or assignee thereof, as applicable) that are related to any

 liability claim against Briggs under which any such insurer is providing Briggs with a defense

 under any Subject Policy, including, but not limited to, historical product sales records,

 employment records, and facilities records, subject to any and all confidentiality agreements or

 privileges that may exist (except that such defending insurer reserves the right to challenge any

 such assertion of confidentiality and any privilege claim). Any reasonable, out-of-pocket expenses

                                                  32
Case 20-43597          Doc 898       Filed 09/15/20 Entered 09/15/20 16:45:59                     Main Document
                                                Pg 33 of 50


 related to the collection, copying, and delivery of such books and records shall be promptly

 reimbursed to Purchaser or its successor or assignee, as applicable, by the insurer or insurers

 requesting such books and records.

          35.      Notwithstanding anything to the contrary in this Sale Order or any Cure Notice

 related thereto, that certain Global Health Advantage 2 to 20 (Policy #06592A), dated as of

 December 17, 2019, offered by Cigna Health and Life Insurance Company to Briggs & Stratton

 Corporation shall not be assumed and assigned to the Purchaser pursuant to this Sale Order.

          36.      Whereas FR Georgia, LLC (“FR Georgia”) asserts that the Debtors must

 extinguish any and all liens on the leasehold interest to cure a default under their lease, and whereas

 Catamount Constructors, Inc. (“Catamount”) has asserted a lien on the leasehold in an amount of

 $535,278.00 and such amount includes amounts that Catamount owes to certain subcontractors

 Allsouth Sprinkler Company (“Allsouth”) and Paulson-Cheek Mechanical, Inc. (“Paulson”), and

 whereas Allsouth and Paulson have asserted liens on the leasehold in amounts of $23,870.20 and

 $35,100, respectively, and whereas the Debtors have separately listed $535,278.00 as the amount

 necessary to Cure any default under the Catamount contract, and notwithstanding that the Debtors

 listed the amount necessary to Cure the lease with counterparty FR Georgia as $0.00, the Debtors

 have provided adequate assurance that they will promptly cure the lease by taking all necessary

 action to extinguish the liens on the property. To the extent the Debtors, or the Purchaser, pays

 Catamount in full, Catamount will pay Allsouth and Paulson in full satisfaction of their respective

 liens and the liens of Catamount, Allsouth, and Paulson shall be deemed extinguished.

 D.       Global Settlement6



 6
      To the extent not otherwise defined within this section D, capitalized terms shall have the meanings ascribed to
      them in the DIP Order.

                                                          33
Case 20-43597            Doc 898        Filed 09/15/20 Entered 09/15/20 16:45:59                      Main Document
                                                   Pg 34 of 50


            37.      The Debtors, the Purchaser, the Committee, the Pension Benefit Guaranty

 Corporation (the “PBGC”), the DIP Agent, and the other DIP ABL Secured Parties agree to the

 following terms in resolution of the Committee’s and the PBGC’s potential objections to the

 Motion and other actual or potential disputes in connection therewith, and all such terms are hereby

 approved by the Court pursuant to this Sale Order:

                              a.       The Purchaser has agreed to assume sponsorship of The Briggs &
                                       Stratton Cash Balance Retirement Plan as of the Closing Date
                                       pursuant to the Stalking Horse Agreement (as amended), including
                                       the Debtors’ agreement to contribute $1.6 million to The Briggs &
                                       Stratton Cash Balance Retirement Plan prior to the Closing Date in
                                       accordance therewith. 7

                              b.       The Purchaser agrees that the consummation of the Settlement
                                       Agreement, dated on or around September 15, 2020, shall satisfy the
                                       condition set forth in Section 7.1(i) of the Stalking Horse
                                       Agreement.

                              c.       The Briggs & Stratton Pension Plan shall be terminated by mutual
                                       agreement of the PBGC and the Debtors as of a date such parties
                                       agree to, as may be set forth in a stipulation between the PBGC and
                                       the Debtors entered into promptly after the entry of this Order, and
                                       the PBGC shall assume sponsorship of the Pension Plan as of such
                                       date.

                              d.       The PBGC’s only claim or recourse against the Debtors and their
                                       estates, inclusive of any right to a claim for plan termination
                                       premiums under ERISA Section 4006, shall be an allowed general
                                       unsecured claim estimated to be no more than $225 million.

                              e.       The PBGC agrees to support a chapter 11 plan where the first $5
                                       million of amounts it would otherwise recover under the plan based
                                       on a pro rata distribution shall be waived and subordinated for the
                                       benefit of the Debtors’ other general unsecured creditors (excluding
                                       the PBGC); provided, however, that in no event shall a general
                                       unsecured creditor receive more than the amount of its allowed
                                       claim.

                              f.       The Debtors agree not to take any action, or refrain from taking any
                                       action, to intentionally interfere with or jeopardize the general

 7
     The Purchaser may instead elect to fund the $1.6 million itself with a resulting Purchase Price deduction.

                                                             34
Case 20-43597   Doc 898   Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                     Pg 35 of 50


                          unsecured creditor recoveries based on “Net Proceeds” referenced
                          in the Debtors’ Estimated Net Proceeds and Closing Date Sensitivity
                          analysis, dated September 7, 2020, and any additional upside thereto
                          (the “Distributable Value Analysis”).

                   g.     The Debtors and the Committee shall work in good faith on a
                          chapter 11 plan that facilitates, implements, and otherwise gives
                          effect to the settlement based on Distributable Value Analysis.

                   h.     Upon the consummation of the Sale Transaction, the repayment in
                          full in cash of all DIP Obligations then outstanding on the closing
                          date other than the LC Obligations (as defined in the DIP Credit
                          Agreement) and the Released Obligations (as defined below), the
                          cash collateralization (or letter of credit backstop to the extent
                          agreed in writing by the DIP Agent) of all LC Obligations in
                          accordance with the DIP Credit Agreement, and the termination of
                          all Commitments (as defined in the DIP Credit Agreement), (i) the
                          amount of DIP Obligations the Debtors are required to repay the DIP
                          ABL Secured Parties on account of the consummation of the Sale
                          Transaction shall be reduced by $800,000 (the “Released
                          Obligations”), (ii) the DIP ABL Secured Parties forever waive and
                          release any right or claim to the Released Obligations and for all
                          purposes of the DIP Credit Agreement and the other DIP Loan
                          Documents, including any subordination or waterfall provisions
                          thereunder, and (iii) notwithstanding anything to the contrary in the
                          DIP Order or DIP Credit Agreement, no amount shall be owed by
                          the DIP Term Secured Parties to the DIP ABL Secured Parties in
                          respect of the Released Obligations. Notwithstanding anything to
                          the contrary in this paragraph h or otherwise, each DIP ABL Lender
                          shall have the right to characterize its Released Obligations as a
                          reduction of DIP Obligations constituting principal, interest or fees,
                          or any combination thereof, in its discretion; provided, such
                          treatment shall not be binding on the Debtors for tax purposes. The
                          Released Obligations shall count towards the “Net Proceeds”
                          referenced in the Debtors’ Distributable Value Analysis for funding
                          the administrative expenses of the chapter 11 cases and for
                          distributions to creditors.

                   i.     Upon the consummation of the Sale Transaction, the Committee and
                          each of its members in their individual creditor capacities each shall
                          be deemed to have irrevocably agreed to (i) fully and forever waive
                          and release their respective rights to directly or indirectly assert or
                          prosecute, or encourage or support any other party in asserting or
                          prosecuting, any Challenge (as defined in the DIP Order) against
                          any of the Prepetition Secured Parties, the DIP ABL Secured Parties,
                          any of their respective affiliates, subsidiaries, successors or assigns,

                                            35
Case 20-43597   Doc 898   Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                     Pg 36 of 50


                          or any agents, directors, officers, employees, representatives, and
                          advisors of each of the foregoing parties (each, a “Challenge,” and
                          all such released parties, collectively, the “ABL Released Parties”);
                          and (ii) finally and forever release and discharge, and covenant not
                          to sue on account of, any and all claims and causes of action that
                          now exist or may arise in the future against the DIP Secured Parties,
                          solely in their capacities as such (including the ABL Released
                          Parties, solely in their capacities as such) in connection with any
                          matter related to any of the Prepetition ABL Obligations, the
                          Prepetition Collateral, the DIP Obligations, or the DIP Collateral;
                          provided, however, the Committee’s rights to review and object to
                          the payment of Lender Professional Fees (including, without
                          limitation, the DIP Agent Expenses (as defined below) or in
                          connection with any dispute regarding return of the Challenge
                          Reserve Funds (as defined below) shall be excluded from the
                          foregoing release and shall be fully preserved; provided, further, that
                          the Committee’s rights to enforce the terms of this Sale Order shall
                          be fully preserved.

                   j.     As further security for repayment of fees, costs and expenses of the
                          DIP Agent’s professionals during these Cases, including pursuant to
                          Paragraph 31 of the DIP Order and the expense reimbursement and
                          indemnification provisions set forth in the DIP Credit Agreement
                          (collectively, the “DIP Agent Expenses”), the Debtors shall escrow
                          $137,500 each week through the week ending October 16, 2020, and
                          $104,000 each week thereafter until the effective date of a chapter
                          11 plan that provides for the indefeasible payment in full in cash of
                          all DIP Obligations (the “DIP Agent Escrowed Funds”). The
                          Debtors shall use the DIP Agent Escrowed Funds solely to repay
                          DIP Agent Expenses as and when due and payable pursuant to the
                          DIP Order and DIP Credit Agreement. Upon the payment in full in
                          cash of all DIP Agent Expenses invoiced for a particular period, the
                          Debtors shall be permitted to release any unused DIP Agent
                          Escrowed Funds that were escrowed to cover such particular period.

                   k.     If the Sale Transaction is not consummated on or prior to September
                          27, 2020 or a later date as agreed to by the Debtors, the Purchaser,
                          the DIP Agent, the PBGC and the Committee, (a) this Sale Order
                          shall be null and void in all respects; (b) any settlements,
                          compromises, rights, or authorizations embodied in or appurtenant
                          to this Sale Order, and any document or agreement executed
                          pursuant to or in connection with this Sale Order shall be null and
                          void; (c) all proceedings relating to the Motion shall be restored to
                          status quo ante as of immediately prior to entry of the Sale Order;
                          and (d) nothing contained in the Sale Order or otherwise shall (i)
                          constitute a waiver or release of any claims, interests, or causes of

                                            36
Case 20-43597   Doc 898   Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                     Pg 37 of 50


                          action of any party, including the amount of the Released
                          Obligations or any rights or claims of the DIP ABL Secured Parties
                          (ii) prejudice in any manner the rights of the Debtors, the Purchaser
                          or its affiliates, the PBGC, the DIP ABL Secured Parties, the
                          Committee, any holder of claim or interest, or any other entity,
                          including with respect to the amount of the Released Obligations or
                          any rights or claims of the DIP ABL Secured Parties or (iii)
                          constitute an admission, acknowledgment, offer, or undertaking of
                          any sort by the Debtors, the Purchaser, the PBGC, the Committee,
                          the DIP ABL Secured Parties, any holder of claim or interest, or any
                          other entity in any respect; provided, however, that the Debtors, the
                          Purchaser, the DIP Agent and the Committee shall settle an order,
                          reasonably acceptable in form and substance to such parties, on two
                          business (2) days’ notice with respect to scheduling a hearing on the
                          Motion, the filing of any objections to the Motion, and any related
                          filings and or responses to objections to the Motion, which order
                          shall propose a further hearing on the Motion for a date not later than
                          one week after September 27, 2020 or such later date as agreed to
                          by the Debtors, the DIP Agent and the Committee, subject to the
                          availability of the Court.

                   l.     In addition to, and without limiting, the foregoing, solely in the
                          event that any Challenge is asserted against any of the ABL
                          Released Parties, the Debtors shall, within three (3) Business Days
                          of receiving written notice of such Challenge from the DIP Agent,
                          remit to the Agent $1,500,000 in cash (the “Challenge Reserve
                          Funds”) as further security for repayment of any indemnification
                          claims, fees, costs and expenses of the DIP Secured Parties and
                          Prepetition Secured Parties arising under the DIP Order or the DIP
                          Documents, until all such Challenges, if any, are finally settled or
                          adjudicated pursuant to a final, non-appealable order of this Court.
                          The DIP Agent shall maintain the Challenge Reserve Funds in an
                          account in the DIP Agent’s name and shall use Challenge Reserve
                          Funds to satisfy such claims referenced in this subsection (l) as and
                          when due and payable pursuant to the DIP Order and DIP
                          Documents; provided, that any unused Challenge Reserve Funds
                          shall be promptly paid to the Debtors after satisfaction in full of any
                          claims referenced in this subsection, upon final settlement or
                          adjudication of all Challenges pursuant to a final, non-appealable
                          order of this Court.

                   m.     Nothing in this Paragraph 37 shall in any way (i) limit the rights of
                          the DIP ABL Secured Parties or the Prepetition Secured Parties to
                          seek and obtain an order of this Court requiring that additional
                          Challenge Reserve Funds be remitted to the DIP ABL Agent or the
                          rights of any other party-in-interest to object to such relief or (ii)

                                            37
Case 20-43597      Doc 898    Filed 09/15/20 Entered 09/15/20 16:45:59            Main Document
                                         Pg 38 of 50


                             otherwise limit, alter, impair or modify any rights, remedies,
                             privileges, interest, claims or protections of the DIP Secured Parties
                             and Prepetition Secured Parties, respectively, set forth in the DIP
                             Documents and the DIP Order, including, without limitation, the
                             liens and superiority administrative claims granted to the DIP ABL
                             Secured Parties and Prepetition Secured Parties thereby.

                        n.   Upon the consummation of the Sale Transaction, all causes of action
                             under chapter 5 of the Bankruptcy Code and any similar or related
                             state laws are hereby waived, released, relinquished, settled and
                             discharged, unconditionally, irrevocably and forever, including,
                             without limitation by the Debtors, any remaining Debtors after the
                             consummation of the Sale Transaction, any liquidation trust or
                             liquidation trustee in these Cases, or chapter 7 trustee, each of the
                             DIP ABL Secured Parties and the Purchaser (in the Purchaser’s
                             case, solely to the extent such causes of action under chapter 5 of
                             the Bankruptcy Code and any similar or related state laws are
                             Acquired Assets under the Stalking Horse Agreement) and each of
                             such party’s respective affiliates, subsidiaries, successors, assigns,
                             agents, directors, officers, employees, representatives, and advisors
                             in each case, solely in their respective capacities as such (“Related
                             Parties”) and each such party and each of their Related Parties
                             covenants not to sue holders of general unsecured claims for any
                             causes of action under chapter 5 of the Bankruptcy Code and any
                             similar or related state laws (including during the period leading up
                             to the consummation of the Sale Transaction).

                        o.   The Committee professionals’ fee cap in the DIP Budget approved
                             in the DIP Order shall be increased from $1 million in the aggregate
                             per month for all Committee professionals to $1.5 million in the
                             aggregate per month for all Committee professionals.

                        p.   The Debtors’ supplement to the Motion dated August 28, 2020
                             [Docket No. 628] (the “Supplement”) is withdrawn without
                             prejudice and shall be deemed withdrawn with prejudice as of the
                             Closing.

 E.     Additional Provisions

        38.     Each and every federal, state, and local governmental agency or department is

 hereby authorized and directed to accept any and all documents and instruments necessary and

 appropriate to consummate the Sale Transaction contemplated by the Stalking Horse Agreement

 and this Sale Order.

                                               38
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59             Main Document
                                           Pg 39 of 50


        39.     To the maximum extent permitted by section 525 of the Bankruptcy Code, no

 governmental unit may revoke or suspend any permit or license relating to the operation of the

 Purchased Assets sold, transferred, or conveyed to the Purchaser on account of the filing or

 pendency of the Debtors’ chapter 11 cases or the consummation of the Sale Transaction

 contemplated by the Stalking Horse Agreement.

        40.     The Purchaser has not assumed, or is otherwise not obligated for, any of the

 Debtors’ obligations, debts (as defined in section 101(12) of the Bankruptcy Code), or liabilities

 other than the Assumed Liabilities, and as otherwise set forth in the Stalking Horse Agreement,

 and the Purchaser has not purchased any of the Excluded Assets (as defined in the Stalking Horse

 Agreement) or assumed any Excluded Liabilities. Consequently, all persons and governmental

 units (as defined in sections 101(27) and 101(41) of the Bankruptcy Code, respectively) and all

 holders of Liens (other than Permitted Liens) based upon, arising out of or related to liabilities

 retained by the Debtors shall not take any action against the Purchaser or the Purchased Assets,

 including asserting any setoff (to the extent not actually taken prepetition) or right of subrogation

 of any kind, to recover any Liens (other than Permitted Liens) or on account of any liabilities of

 the Debtors other than Assumed Liabilities pursuant to the Stalking Horse Agreement.

 Additionally, all persons holding or asserting any Liens in the Excluded Assets shall not assert or

 prosecute such Liens or any cause of action against the Purchaser or the Purchased Assets for any

 liability associated with the Excluded Assets.

        41.     The Purchaser is not a “successor” to the Debtors or their estates by reason of any

 theory of law or equity, and the Purchaser shall not assume, be deemed to assume, or in any way

 be responsible for any liability, debt (as defined in section 101(12) of the Bankruptcy Code), or

 obligation of any of the Debtors or their estates including, without limitation, pursuant to any bulk

                                                  39
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 40 of 50


 sales law, successor liability, or other theory of liability or responsibility for any claim against the

 Debtors, against an insider of the Debtors, against the Purchased Assets, or similar liability except

 as otherwise expressly provided in the Agreement. The Motion contains sufficient notice of such

 limitations in accordance with the Local Rules. Neither the purchase of the Purchased Assets by

 the Purchaser or its affiliates, nor the fact that the Purchaser or its affiliates are using any of the

 Purchased Assets previously owned, used, or operated by the Debtors, will cause the Purchaser or

 any of its affiliates to be deemed a successor to, or be otherwise liable in any respect on account

 of the Debtors’ business within the meaning of: (i) any foreign, federal, state or local revenue,

 pension, ERISA, tax, labor, employment, antitrust, regulatory, investigatory, safety, consumer

 protection, patent or intellectual property, business practices, environmental or other law,

 regulation, rule, guideline, or other doctrine (including, without limitation, filing requirements

 under any such laws, regulations, rules, guidelines, or other doctrines); (ii) any employment or

 labor agreements, consulting agreements, severance arrangements, change-in-control agreements,

 or other similar agreement to which the Debtors are a party; (iii) any welfare, compensation, or

 other employee benefit plans, agreements, practices, and programs, including, without limitation,

 any pension plan of the Debtors; (iv) the cessation of the Debtors’ operations, dismissal of

 employees, or termination of employment or labor agreements or pension, welfare, compensation,

 retention, incentive, or other employee benefit plans, agreements, practices and programs, or

 obligations that might otherwise arise from or pursuant to (a) ERISA, (b) the Fair Labor Standards

 Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal Rehabilitation Act of 1973, (e)

 the National Labor Relations Act, (f) the Worker Adjustment and Retraining Notification Act, or

 any similar federal, state or other applicable law, (g) the Age Discrimination in Employment Act

 of 1967, as amended, (h) the Americans with Disabilities Act of 1990, as amended, (i) the

                                                   40
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 41 of 50


 Consolidated Omnibus Budget Reconciliation Act of 1985, (j) the Multiemployer Pension Plan

 Amendments Act of 1980, (k) any employment, wage and hour restriction, equal opportunity,

 discrimination, immigration, or naturalization laws, (l) state and local unemployment

 compensation laws or other similar state and local laws, (m) any workers’ compensation or other

 employee health, accident, disability, occupational disease, or safety claims, (n) salaries, wages,

 benefits, expenses, or other compensation or remuneration, and (o) any other state, local, or federal

 employee benefit laws, regulations or rules or other state, local or federal laws, regulations, or

 rules relating to wages, benefits, employment, or termination of employment with the Debtors; (v)

 any other actions, suits, proceedings, claims, investigations applications, or complaints related to

 the foregoing; (vi) any unemployment or workers’ compensation experience ratings; (vii) any

 liabilities, debts, or obligations of or required to be paid by the Debtors for any taxes of any kind

 for any period other than taxes relating to the Acquired Assets; (viii) any liabilities, debts,

 commitments, or obligations for any taxes relating to the Acquired Assets prior to the Closing; (ix)

 any claims asserted or that could be asserted in any litigation; (x) any liability incurred by a Debtor,

 its directors, officers, stockholders, equity holders, agents, or employees on or after the Closing

 Date; (xi) any products liability or product warranty law, regulation, rule, guideline, or other

 doctrine with respect to the Debtors’ actual or potential liability under such law, regulation, rule,

 guideline, or doctrine; (xii) any environmental laws, rules, or regulations, including, without

 limitation, under the Comprehensive Environmental Response, Compensation, and Liability Act

 or similar state statutes (other than that which is imposed as a matter of law on owners of real

 estate); or (xiii) any liability relating to any Excluded Asset. For the avoidance of doubt, the

 Purchaser shall not have any liabilities, debts, commitments or obligations for any taxes relating




                                                   41
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 42 of 50


 to the operation of the Purchased Assets prior to Closing, except to the extent the Purchaser

 expressly assumes such taxes pursuant to the Stalking Horse Agreement.

        42.     Except to the extent expressly included in the Assumed Liabilities or to enforce the

 Agreement or Permitted Liens, pursuant to sections 105 and 363 of the Bankruptcy Code, all

 persons and entities, including, but not limited to, the Debtors, the Committee, all debt security

 holders, equity security holders, the Debtors’ employees or former employees, governmental, tax

 and regulatory or investigatory authorities of any sort (including, without limitation, environmental

 and product safety regulators or investigators), lenders, parties to or beneficiaries under any benefit

 plan, trade and other creditors asserting or holding a Lien or other claim of any kind or nature

 whatsoever against, in or with respect to any of the Debtors or all or any part of the Purchased

 Assets (whether legal or equitable, secured or unsecured, matured or unmatured, contingent or

 noncontingent, senior or subordinated), arising under or out of, in connection with, or in any way

 relating to the Debtors, all or any part of the Purchased Assets, the operation of the Debtors’

 business prior to the Closing Date or the transfer of the Purchased Assets to the Purchaser, shall

 be forever barred, estopped, and permanently enjoined from asserting, prosecuting or otherwise

 pursuing such Lien or other claim, whether by payment, setoff (to the extent not actually taken

 prepetition), or otherwise, directly or indirectly, against the Purchaser or any affiliate, successor

 or assign thereof, or against the Purchased Assets.

        43.     Subject to the terms of the Stalking Horse Agreement, the Stalking Horse

 Agreement and any related agreements may be waived, modified, amended, or supplemented by

 agreement of the Debtors and the Purchaser, without further action or order of the Court; provided,

 however, that any such waiver, modification, amendment, or supplement is not material and

 substantially conforms to, and effectuates, the Stalking Horse Agreement and any related

                                                   42
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 43 of 50


 agreements, including the Global Settlement set forth in paragraph 37 of this Sale Order; and

 provided, further, that the Debtors shall provide advance written notice to the Committee and DIP

 Agent of any such waiver, modification, amendment, or supplement to the Stalking Horse

 Agreement.

        44.     The failure specifically to include any particular provisions of the Stalking Horse

 Agreement or any related agreements in this Sale Order shall not diminish or impair the

 effectiveness of such provision, it being the intent of the Court, the Debtors, and the Purchaser that

 the Stalking Horse Agreement and any related agreements are authorized and approved in their

 entirety with such amendments thereto as may be made by the parties in accordance with this Sale

 Order prior to Closing.

        45.     No bulk sale law, bulk transfer law, or any similar law of any state or other

 jurisdiction shall apply in any way to the sale and the Sale Transaction contemplated by the

 Stalking Horse Agreement, the Motion, or this Sale Order.

        46.     To the extent any provisions of this Sale Order conflict with the terms and

 conditions of the Stalking Horse Agreement, this Sale Order shall govern and control.

        47.     This Sale Order and the Stalking Horse Agreement shall be binding upon and

 govern the acts of all persons and entities, including without limitation, the Debtors and the

 Purchaser, their respective successors and permitted assigns, including, without limitation, any

 chapter 11 trustee hereinafter appointed for the Debtors’ estates or any trustee appointed in a

 chapter 7 case if this case is converted from chapter 11, all creditors and shareholders of any Debtor

 (whether known or unknown), filing agents, filing officers, title agents, recording agencies,

 secretaries of state, and all other persons and entities who may be required by operation of law,

 the duties of their office or contract, to accept, file, register, or otherwise record or release any

                                                  43
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59             Main Document
                                           Pg 44 of 50


 documents or instruments or who may be required to report or insure any title in or to the Purchased

 Assets.

           48.   The provisions of this Sale Order are nonseverable and mutually dependent.

           49.   Nothing in any order of this Court or contained in any chapter 11 plan or liquidation

 confirmed in these chapter 11 cases, or in any subsequent or converted cases of the Debtors under

 chapter 7 or chapter 11 of the Bankruptcy Code, shall conflict with or modify the provisions of the

 Stalking Horse Agreement or the terms of this Sale Order.

           50.   The Purchaser shall not be required to seek or obtain relief from the automatic stay

 under section 362 of the Bankruptcy Code to deliver any notice provided for in the Stalking Horse

 Agreement or any other Sale-related document or take any and all actions permitted under the

 Stalking Horse Agreement or any other Sale Transaction-related document in accordance with the

 terms and conditions thereof. The automatic stay imposed by section 362 of the Bankruptcy Code

 is hereby modified to the extent necessary to implement the preceding sentence.

           51.   The Debtors are authorized and directed to take all actions necessary to implement

 and effectuate the relief granted in this Sale Order in accordance with the Stalking Horse

 Agreement.

           52.   Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006, 7062,

 or otherwise, this Court, for good cause shown, orders that the terms and conditions of this Sale

 Order shall be effective and enforceable immediately upon entry and its provisions shall be self-

 executing, and the Motion or notice thereof or of this Sale Order shall be deemed to provide

 sufficient notice of the Debtors’ request for waiver of the otherwise applicable stay of this Sale

 Order. In the absence of any person or entity obtaining a stay pending appeal, the Debtors and the

 Purchaser are free to close under the Stalking Horse Agreement at any time, subject to the terms

                                                  44
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59            Main Document
                                            Pg 45 of 50


 of the Stalking Horse Agreement. The Purchaser has acted in “good faith,” and, in the absence of

 any person or entity obtaining a stay pending appeal, if the Debtors and the Purchaser close under

 the Stalking Horse Agreement, then the Purchaser shall be entitled to the protections of section

 363(m) of the Bankruptcy Code as to all aspects of the Sale Transaction under and pursuant to the

 Agreement if this Sale Order or any authorization contained herein is reversed or modified on

 appeal.

           53.   The Debtors, the Committee, the Purchaser, and the DIP Secured Parties and

 Prepetition Secured Parties each have standing to enforce the terms of this Sale Order, and,

 notwithstanding any closure of any of the Debtors’ chapter 11 cases, the Debtors, the Committee,

 or the Purchaser may seek to reopen any closed chapter 11 cases to the extent necessary to enforce

 the terms of this Sale Order.

           54.   Notwithstanding anything to the contrary in the Bidding Procedures Order, this Sale

 Order, or the Stalking Horse Agreement, to the extent that that certain Master Trademark License

 Agreement, dated February 1, 2018, by and between Briggs & Stratton Corporation and Stanley

 Black & Decker, Inc., as amended by the First Amendment to Master Trademark License

 Agreement, dated March 1, 2019, and the Second Amendment to Master Trademark License

 Agreement, dated, September 23, 2019, the Product Agreement, dated November 15, 2019,

 between Black & Decker (U.S.), Inc. and Briggs & Stratton Corporation, or such other contracts

 between Debtors and Stanley Black & Decker, Inc. and its affiliates (collectively, the “Stanley

 Contracts”) is assumed and assigned to the Purchaser and the Stanley Contracts include liabilities

 that arise after the September 15, 2020 Sale Hearing, or that have accrued prior to the Sale Hearing,

 but will not become due and payable until after the Sale Hearing under the terms of the Stanley




                                                  45
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59             Main Document
                                           Pg 46 of 50


 Contracts, such amounts will be paid in the ordinary course of business and pursuant to the terms

 of the Stanley Contracts by the Stalking Horse Bidder.

        55.     Notwithstanding anything to the contrary contained in the Bidding Procedures

 Order, this Sale Order, the Stalking Horse Agreement, or any transition services agreement, to the

 extent that Infor (US), Inc. (“Infor”) does not provide prior written consent to the assumption and

 assignment of that certain Software License Agreement, dated October 11, 2011, by and between

 Infor (US), Inc. and Briggs & Stratton Corporation (the “Infor Agreement”) by the Closing Date,

 the Infor Agreement shall not be deemed a Purchased Contract at the Closing and the Purchaser

 shall not use or benefit from Infor’s software licensed under the Infor Agreement to Briggs &

 Stratton Corporation; provided, subject to Infor’s prior written consent to the assumption and

 assignment, nothing in this Paragraph 55 shall limit the Debtors’ ability to assume and assign the

 Infor Agreement to the Purchaser after the Closing.

        56.     Notwithstanding anything to the contrary in the Motion, the Stalking Horse

 Agreement, the Bidding Procedures, the Bidding Procedures Orders, any Cure Notice, Supplement

 Notice of Assumption and Assignment, any purchase agreement, this Order and any documents

 related to the foregoing, to the extent that Jones Plastic & Engineering Company, LLC, Ataco Steel

 Products Corporation, Davis Tool & Die Co., Inc. and/or Poplar Bluff Tool & Die Co., Inc.

 (collectively, the “Possessory Lien Claimants”) possess valid, perfected liens on the molds, dies,

 tools and other collateral in their respective possession, said liens shall be deemed to be Permitted

 Liens, hereunder, which shall survive the Sale Transaction. Moreover, to the extent they have

 valid, perfected, statutory or common law liens, the Possessory Lien Claimants shall not be

 required to surrender the molds, dies, tools and other collateral in their respective possession to

 the Purchaser at or after closing or assignment of any contract of the Possessory Lien Claimants

                                                  46
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                           Pg 47 of 50


 to the extent applicable non-bankruptcy law provides them the right to retain such collateral. In

 the event any one or more contracts between the Debtors and one or more of the Possessory Lien

 Claimants is assumed and assigned by Debtors, any and all pre-petition and post-petition sums due

 and owing to the Possessory Lien Claimants, including but not limited to past due amounts, work

 in process, raw materials and specialty finished goods, shall be paid in full promptly after the later

 of (i) final reconciliation of such amounts, whether by order or agreement of the parties and (ii)

 the date such amounts become due and payable under the relevant contract. In the event any one

 or more contracts between the Debtors and one or more of the Possessory Lien Claimants is

 rejected, all valid, allowed, secured (as determined under applicable non-bankruptcy law) amounts

 due and owing to the Possessory Lien Claimants under the rejected contract, whether pre-petition

 or post-petition and including but not limited to past due amounts and any work in process, raw

 materials and specialty finished goods, shall be paid to the respective Possessory Lien Claimants

 in accordance with a chapter 11 plan or as otherwise determined by Court order, provided,

 however, to the extent post-petition, pre-rejection amounts become due and payable, any such

 undisputed sums shall be paid in the ordinary course. Finally, the various molds, dies, tools and

 other assets listed on Exhibit “2” to the Limited Objection of Poplar Bluff Tool & Die Co. Inc. to

 the Motion to the extent not property of the estate, shall be excluded from the sale or imposition

 of any lien of Debtors’ creditors; the Debtors and the Purchaser reserve the right to object to the

 priority, perfection, validity, extent of and amount of any lien or claim asserted by the Possessory

 Lien Claimants, and in the event the Possessory Lien Claimants’ contracts are rejected, the claimed

 amount due and owing.

        57.     Nothing in this Sale Order or related documents discharges, releases, precludes, or

 enjoins: (i) any liability to any governmental unit as defined in 11 U.S.C. § 101(27)

                                                  47
Case 20-43597       Doc 898      Filed 09/15/20 Entered 09/15/20 16:45:59              Main Document
                                            Pg 48 of 50


 (“Governmental Unit”) that is not a “claim” as defined in 11 U.S.C. § 101(5) (“Claim”); (ii) any

 Claim of a Governmental Unit arising on or after the Closing Date; (iii) any liability to a

 Governmental Unit under police and regulatory statutes or regulations that any entity would be

 subject to as the owner or operator of the Purchased Assets after the Closing Date; or (iv) any

 liability to a Governmental Unit on the part of any person other than the Debtors. Nor shall

 anything in this Sale Order enjoin or otherwise bar a Governmental Unit from asserting or

 enforcing, outside of this Court, any liability described in the preceding sentence. Nothing in this

 Sale Order or related documents authorizes the transfer or assignment of any governmental

 (a) license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the discontinuation of

 any obligation thereunder, without compliance with all applicable legal requirements and

 approvals under police or regulatory law. Nothing in this Sale Order shall relieve any entity from

 any obligation to address or comply with information requests or inquiries from any Governmental

 Unit. Nothing in this Sale Order shall affect any setoff or recoupment rights of any Governmental

 Unit. Nothing in this Sale Order divests any tribunal of any jurisdiction it may have under police

 or regulatory law to interpret this Sale Order or to adjudicate any defense asserted under this Sale

 Order. For the avoidance of doubt, the matters preserved by this paragraph are subject to all rights

 and defenses available under applicable law.

        58.     This Court shall retain exclusive jurisdiction to enforce the terms and provisions of

 this Sale Order, the Bidding Procedures Order, and the Stalking Horse Agreement in all respects

 and to decide any disputes concerning this Sale Order, the Bidding Procedures Order, or the

 Stalking Horse Agreement, or the rights and duties of the parties hereunder or thereunder or any

 issues relating to the Stalking Horse Agreement and this Sale Order including, but not limited to,

 the interpretation of the terms, conditions and provisions hereof and thereof, the status, nature and

                                                   48
Case 20-43597       Doc 898     Filed 09/15/20 Entered 09/15/20 16:45:59             Main Document
                                           Pg 49 of 50


 extent of the Purchased Assets, including any Purchased Contracts, and any and all issues and

 disputes arising in connection with the relief authorized herein, inclusive of those concerning the

 transfer of the Purchased Assets free and clear of all Liens (other than Permitted Liens).

        59.     Not later than two (2) business days after the date of this Sale Order, the Debtors

 shall serve a copy of the Sale Order on the Notice Parties and shall file a certificate of service no

 later than twenty-four (24) hours after service.


 DATED: September 15, 2020
 St. Louis, Missouri                                        Barry S. Schermer
 cke                                                        United States Bankruptcy Judge




                                                    49
Case 20-43597      Doc 898    Filed 09/15/20 Entered 09/15/20 16:45:59   Main Document
                                         Pg 50 of 50



 Order Prepared By:

 Robert E. Eggmann, #37374MO
 Christopher J. Lawhorn, #45713MO
 Thomas H. Riske, #61838MO
 CARMODY MACDONALD P.C.
 120 S. Central Avenue, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 854-8600
 Facsimile: (314) 854-8660
 Email: ree@carmodymacdonald.com
        cjl@carmodymacdonald.com
        thr@carmodymacdonald.com

 -and-

 Ronit J. Berkovich (admitted pro hac vice)
 Debora A. Hoehne (admitted pro hac vice)
 Martha E. Martir (admitted pro hac vice)
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Email: Ronit.Berkovich@weil.com
         Debora.Hoehne@weil.com
         Martha.Martir@weil.com

 Counsel to the Debtors and
 Debtors in Possession
